Citation Nr: 1713348	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-49 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative arthritis of the right knee.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a respiratory disability, claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 2007. He received the Bronze Star Medal and Army Commendation Medal among his awards and decorations.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied entitlement to service connection for a left knee injury, a right ankle sprain, asthma, and chest pain.

In September 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO. A transcript of this hearing has been associated with his claims folder.

In October 2014, the Board remanded the Veteran's claim in order to schedule the Veteran for a videoconference hearing and clarify his intentions regarding his claim of service connection for a disability manifested by chest pain.

While the Veteran's videoconference was pending, the Veteran clarified a desire to withdraw his claim of service connection for a disability manifested by chest pain. In a March 2016 communication, the RO confirmed that the Veteran intended to withdraw the claim for this issue. As such, the Board will not address this issue further.

In February 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 
 
This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the Veteran's claims. Specifically, remand is required to obtain new VA examinations and to retrieve any outstanding medical treatment records.

Left Knee

The Veteran contends that he has a current left knee disability, which developed as a result of an injury sustained during a rucksack march during service. The Board notes that the Veteran is service-connected for right knee degenerative arthritis, evaluated as 10 percent disabling. The Veteran contends that his claimed left knee disability is essentially the same condition as his right knee, or in the alternative, secondary to his service-connected right knee disability.

The Board acknowledges that the Veteran has received VA treatment for knee pain, including braces and orthotics. The Board also acknowledges that these reports include aquatic therapy and complaints of knee arthralgia. However, the Board finds it unclear if the treatment is for a bilateral knee condition.

The Veteran's most recent and pertinent VA examination was in May 2013. According to the Veteran, his knee pain developed from running with knee discomfort around 2003, but his left knee discomfort did not begin until 2009. The examiner noted that the Veteran's separation examination showed a report of left knee pain, but physical examination and several previous x-rays revealed a normal left knee. The examiner reported that additional diagnostic testing also revealed an essentially normal left knee, with the exception of a September 2011 finding of a narrowing of the left lateral patellofemoral joint. The examiner determined that there was no evidence of a left knee condition in-service, and no current or chronic left knee diagnosis could be established and thus was not related to service or his service-connected right knee disability. 

In his February 2014 VA Form 9, the Veteran challenged the adequacy of the May 2013 examination and claimed to have submitted additional medical evidence to the examiner, which was not addressed. Additionally, during his February 2017 hearing, the Veteran testified that he was receiving ongoing treatment for his knee pain and that his condition had worsened so much that he could no longer climb the stairs and had to relocate to a one story house. 

In light of these arguments, the Board finds that a remand is necessary in order for another VA examination to be afforded to the Veteran to determine what, if any, current left knee disability he has, and whether such, if existent, is related to either his military service or service-connected disabilities. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Right Ankle

The Veteran contends that he has a current right ankle disability, which occurred later during a different run in-service than the one in which in claims he injured his knees. The Board notes that the Veteran is also service-connected for residuals, status post fracture proximal phalanx right first toe, currently evaluated as noncompensable. Importantly, and as will be discussed below, there has been substantial confusion regarding the Veteran's right ankle and/or right foot injury.

The Veteran's service treatment records show that he was treated for a fractured right ankle in April 1989 after a fall during a basketball game and he later sought follow-up treatment for his ankle in 2005.  

An October 2007 examination found that the Veteran's right ankle condition had resolved. A subsequent September 2011 examination also revealed a normal right ankle and the examiner commented that there were no residuals noted.

At the Veteran's most recent and pertinent May 2013 VA examination, the examiner did not provide an opinion regarding the Veteran's claimed right ankle disability. Instead, it appears that the examiner confused the Veteran's claimed right ankle injury with his service-connected right foot injury, and only provided an opinion regarding the foot injury, which he characterized as misdiagnosed. 

As discussed above, the Veteran has challenged the adequacy of the May 2013 examination and claimed to have submitted additional medical evidence to the examiner, which was not addressed. Moreover, he testified that his right ankle continues to slip out of place and that he has future VA treatment scheduled for his ankle problem.

Given the substantial confusion regarding the Veteran's claimed right ankle injury, the Board finds that a remand is necessary in order for another VA examination to be afforded to the Veteran to determine what, if any, current right ankle disability he has and whether such, if existent, if it is etiologically related to his military service. Moreover, the Board notes that the most recent VA examination does not appear to address the claimed right ankle injury, and the previous VA ankle examination took place several years ago. 

Respiratory Disability

The Veteran contends that he has a current respiratory disease, claimed as asthma, which developed or was exacerbated by his exposure to CS gas during training simulations. 

The Veteran's service treatment records show treatment for respiratory infections, colds, and some complaints of shortness of breath, but were negative for a diagnosis of asthma. Notably, later reports document complaints of chronic cough or shortness of breath, and the Veteran indicated that he had a childhood history of asthma and used an inhaler. 

At an October 2007 examination, the Veteran reported monthly asthmatic attacks and regular use of an inhaler. However, pulmonary functioning tests were normal and the examiner stated that there was no pathology to render a diagnosis of asthma or other respiratory conditions.  

At the Veteran's September 2011 examination, the examiner rendered a diagnosis of asthma since 2006, but found that the asthma clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event, or illness.

The Veteran has also submitted medical records from the El Paso Pulmonary Association which document a diagnosis of asthma and treatment from 2012. 

At the Veteran's most recent and pertinent May 2013 VA examination, the examiner acknowledged the 2012 private treatment for asthma, but stated that repeated VA testing has been negative for asthma. The examiner determined that the Veteran does not suffer from asthma and his alleged respiratory condition is not a disability. 

The Veteran has since challenged the adequacy of his prior examination and also testified that he is still receiving treatment for his asthma from a respiratory specialist. He has also complained of continued shortness of breath and that his condition has actually worsened.

The Board notes that there are several inconsistencies in the previous VA examinations. Despite the findings of the September 2011 examiner and later private treatment for asthma, the May 2013 examiner stated that the Veteran does not suffer from asthma at all. Moreover, there has been confusion regarding whether the Veteran's claimed respiratory disability pre-existed service, or was actually incurred in-service. These inconsistencies should be rectified by another VA examination.

Finally, on remand, the Veteran should be asked respecting any treatment-VA, private or otherwise-he may have had for his claimed conditions since discharge from service, and any identified records should be associated with the claims file. See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including any treatment records from the El Paso Pulmonary Association. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. After completing the preceding development, schedule the Veteran for a VA examination by an appropriate examiner to determine whether the Veteran has a left knee and/or right ankle disability, and if so, whether such is related to military service or service-connected disabilities. The claims file must be made available to and be reviewed by the examiner. All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

After the review of the claims file and examination of the Veteran, the examiner should state all left knee and/or right ankle disabilities found, to include any arthritic conditions thereof. The examiner should specifically consider the Veteran's statements that his left knee symptomatology is similar to his right knee disability, which was diagnosed as degenerative arthritis.  

If the examiner does not find a left knee and/or right ankle disability on examination or finds that a diagnosis of a left knee and/or the right ankle is not appropriate, the examiner should give specific reasoning for that conclusion. 

If and only if the examiner finds that a left knee and/or right ankle disability is present, or was present at any time during the appeal period though it has since resolved, the examiner should then opine whether the Veteran's left knee and/or right ankle disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the physical activities the Veteran engaged therein.

If such is determined to not be related to military service, the examiner should opine whether the Veteran's left knee and/or right ankle disability is caused by his service-connected disabilities, to include any symptomatology associated with those disabilities such as abnormal gait or weight bearing, including his right knee disability and toe fracture residuals.

The examiner should then opine whether the Veteran's left knee and/or right disability is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, to include any symptomatology associated with those disabilities such as abnormal gait or weight bearing, including his right knee disability and toe fracture residuals.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology. The examiner should also address and reconcile the previous May 2013 examination report and the examiner's findings in his/her opinion, as well as any other pertinent evidence of record.  

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the likely etiology of any current respiratory disability, including asthma. The claims file must be made available to and be reviewed by the examiner. All appropriate tests and studies should be conducted and the results reported in detail. The examiner must respond to the following:

a) Did the Veteran clearly and unmistakably have pre-existing lung/respiratory conditions prior to service entry in January 1985? If so, what is the most likely diagnosis?

b) If so, is it clear and unmistakable that there was no permanent increase in severity of any pre-existing lung/respiratory condition during service? If there is no evidence of worsening, or it is not beyond what would normally be expected, that should be clearly set out.

c) Is it at least as likely as not that any current respiratory disability is directly attributable to injury in-service irrespective of any pre-existing lung/respiratory condition? 

d) If no pre-existing lung/respiratory disability is apparent, is it at least as likely as not that there is a relationship between any current disability of this nature and in-service respiratory symptomatology?

e) What is the likely etiology of the Veteran's claimed respiratory disability, including asthma and is at least as likely as not (50 percent or greater probability) that it began in or is otherwise the result of military service?

Detailed and complete rationale should accompany the opinions provided. The examiner should provide full rationale for the opinions and reference the facts relied upon in reaching his or her conclusions.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




